Mr. Justice McAllister delivered the opinion of the Court: This was assumpsit, brought in January, 1873, upon a promissory note. One of the plaintiffs made .an affidavit under the 36th section of the Practice act of 1872, which was filed with the declaration. The defendant served failing to file any affidavit of merits, judgment by default was entered and the damages assessed by the court. The points made are frivolous. The affidavit was properly made by one plaintiff, and is sufficiently definite, when taken in connection with the declaration. Neither party requiring a jury, the damages were properly assessed by the court under section 40, Laws 1871-2, p. 344. The judgment of the court below is affirmed. Judgment affirmed.